Citation Nr: 1029599	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. P, and unidentified witness


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.  
He died in May 2008.  The appellant claims as the Veteran's 
widow.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an August 2008 rating 
decision of the VA Regional Office (RO) in Buffalo, New York that 
denied service connection for the cause of the Veteran's death 
and entitlement to DIC under 38 U.S.C.A. § 1318.

The appellant was afforded a personal hearing in May 2010 before 
the undersigned Veterans Law Judge sitting at Buffalo, New York.  
The transcript is of record.  

Following review of the record, the issue of entitlement to the 
cause of the Veteran's death will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The Veteran died in May 2008; the immediate cause of death 
was cardiopulmonary arrest due to or as a consequence of 
cardiomyopathy.

2.  At the time of the Veteran's death, service connection was in 
effect for right and left knee instability with osteoarthritis, 
status post bilateral total knee replacement, each rated 30 
percent disabling, and pes planus, rated 10 percent disabling; 
the Veteran had been in receipt of a total rating based on 
unemployability due to service-connected disability from November 
24, 1998.  

3.  The appellant submitted an application for DIC benefits in 
June 2008.

4.  At the time of death, the Veteran had not been rated totally 
disabling for at least 10 years immediately preceding death, or 
continuously rated totally disabling immediately at release from 
active duty for at least 5 years preceding death.

5.  The Veteran was not a prisoner of war.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.22(a) (2) (i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant avers that the Veteran was or should have been 
rated totally disabled 10 years prior to his death and as such he 
met the criteria to establish DIC under 38 U.S.C.A. § 1318.  
Testimony elicited on personal hearing in May 2010 to the effect 
that the Veteran filed a claim for total disability years before 
evidence was received in 1998.  As such, the appellant appears to 
claim "hypothetical" entitlement to DIC.

Law and Regulations

The applicable law provides that even though a veteran died of 
non-service-connected causes, VA will pay death benefits to the 
surviving spouse or children in the same manner as if the 
veteran's death were service-connected, if: (1) the veteran's 
death was not the result of his or her own willful misconduct, 
and (2) at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was: (i) rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; (ii) rated by VA as totally disabling continuously since 
the veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former prisoner 
of war who died after September 30, 1999. 38 U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, a veteran 
had service-connected disability rated totally disabling by VA 
but was not receiving compensation because: (1) VA was paying the 
compensation to the Veteran's dependents; (2) VA was withholding 
the compensation under authority of 38 U.S.C. 5314 to offset an 
indebtedness of the Veteran; (3) the Veteran had applied for 
compensation but had not received total disability compensation 
due solely to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the Veteran had not waived 
retired or retirement pay in order to receive compensation; (5) 
VA was withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the Veteran's 
whereabouts was unknown, but the veteran was otherwise entitled 
to continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits were payable under 38 
U.S.C. 5309. 38 C.F.R. § 3.22.

Factual Background and Legal Analysis

At the outset, the Board notes that there have been a number of 
court decisions pertaining to hypothetical entitlement to DIC in 
this regard in recent years.  Clarification has been provided by 
decisions of the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).

The Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 
1377 (Fed. Cir. 2003) (NOVA II), observed that VA had determined 
that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) 
(West 2002 & Supp. 2009) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 provided 
the correct interpretation.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation for 
its interpretation of the statutes as a bar to the filing of new 
claims posthumously by the Veteran's survivor, i.e., claims where 
no claim had been filed during the Veteran's life or the claim 
had been denied and was not subject to reopening - "hypothetical 
entitlement" claims. Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated without 
consideration of hypothetical entitlement for benefits raised for 
the first time after a veteran's death. See Rodriguez v. Peake, 
511 F.3d 1147 (2008).

On the date of the Veteran's death on May 5, 2008, service 
connection was in effect for right and left knee instability with 
osteoarthritis, status post bilateral total knee replacement, 
each rated 30 percent disabling and pes planus, rated 10 percent 
disabling.  At the time of death, the Veteran had been in receipt 
of a total rating based on unemployability due to service-
connected disability under 38 C.F.R. § 4.16 (2009) since November 
24, 1998.  A total disability rating had thus been in effect for 
a little less than nine and a half years prior to the Veteran's 
death. 

In light of the above discussion, the Board concludes that the 
appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied 
because the Veteran did not have a service-connected disability 
that was continuously rated as totally disabling for at least 10 
years immediately preceding his death. See Tarver v. Shinseki, 
557 F.3d 131 (2009).  The Veteran was also not continuously rated 
by VA as totally disabled immediately after his release from 
active duty and for at least 5 years immediately preceding death.  
There is no evidence of record that indicates that he was a 
prisoner of war.  Accordingly, the appellant's claim for DIC 
under 38 U.S.C.A. § 1318 must be denied for lack of legal merit 
or entitlement under the law. See Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994),  

The Board is sympathetic to the appellant's claim but entitlement 
to DIC benefits under 38 U.S.C.A. § 1318 is premised on specific 
and unambiguous requirements, which have not been demonstrated in 
this case.  The Board has no authority to grant claims on an 
equitable basis and is constrained by the specific provisions of 
the prevailing law. See 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 19.5 (2009); See Davenport v. Principi, 16 
Vet. App. 522 (2002); Taylor v. West, 11 Vet. App. 436, 440-41 
(1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

In reaching this determination, the Board has reviewed the entire 
record.  Prior to November 1998, the Veteran did not meet the 
schedular criteria for TDIU.  In addition there had been no 
claim, informal claim or intent to file a claim for either 
additional service-connected disabiity or TDIU prior to November 
1998.
ORDER

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is denied.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Board observes that following the October 2009 statement of 
the case, an additional supporting private clinical evidence 
dated in May 2009 pertinent to the claim of service connection 
for the cause of the Veteran's death was received.  This 
information has not heretofore been considered in the 
adjudication of this case.  Neither the Veteran nor her 
representative has waived consideration of this evidence by the 
agency of original jurisdiction.  Under the circumstances, the 
Board cannot consider this submission in the first instance and 
must remand this matter to the RO for a supplemental statement of 
the case. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§  5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


